Exhibit 10.1

 

POI ACQUISITION, L.L.C.

 

QUADRANGLE MASTER FUNDING LTD

 

July 26, 2004

 

Protection One Alarm Monitoring, Inc.

Protection One, Inc.

Network Multi-Family Security Corporation

c/o Protection One, Inc.

818 South Kansas Avenue

Topeka, Kansas  66612

 

Ladies and Gentlemen:

 

1.                                       We refer to the:  (a) Credit Facility
Standstill Agreement, dated as of February 17, 2004 (the “Agreement”), among
Protection One Alarm Monitoring, Inc. (“POAM”), Protection One, Inc., (“POI”),
Network Multi-Family Security Corporation (“Network”) and POI Acquisition,
L.L.C. (“POI Acquisition”); (b) letter from Quadrangle Master Funding Ltd
(“Quadrangle”) to POAM, dated February 27, 2004, (i) advising POAM of
Quadrangle’s assumption from POI Acquisition of one-third of the obligations
under the Credit Facility; and (ii) confirming Quadrangle’s agreement to be
bound by the obligations of POI Acquisition set forth in the Agreement; (c)
letter from POI Acquisition and Quadrangle to POAM, POI and Network, dated May
17, 2004, amending the term of the Agreement (except as otherwise provided
therein); (d) letter from POI Acquisition and Quadrangle to POAM, POI and
Network, dated May 24, 2004, further amending the term of the Agreement (except
as otherwise provided therein); (e) letter from POI Acquisition and Quadrangle
to POAM, POI and Network, dated May 28, 2004, further amending the term of the
Agreement (except as otherwise provided therein); and (f) letter from POI
Acquisition and Quadrangle to POAM, POI and Network, dated June 28, 2004,
further amending the terms of the Agreement (except as otherwise provided
therein) (the “Fourth Letter Agreement”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Agreement.

 

2.                                       Pursuant to section 3 of the Agreement,
the Agreement shall terminate and be of no further force and effect on the Debt
Specified Date (which currently, under clause (i) of section 3 of the Agreement,
as amended by the Fourth Letter Agreement, is 11:59 p.m. prevailing Eastern Time
on July 26, 2004).  By this letter agreement and at your request, we hereby
agree to further amend the definition of the Outside Date to mean 11:59 p.m.
prevailing Eastern time on the date that is 168 days after the Effective Time
(the period beginning with the Effective Time and continuing through and
including the Outside Date, the “Outside Standstill Period”).  We also hereby
agree that the Outside Standstill

 

--------------------------------------------------------------------------------


 

Period shall be automatically extended three (3) consecutive times by seven (7)
day periods (and the definition of Outside Date shall be further amended
accordingly), without any further action required to be taken by any party
hereto, unless POI Acquisition and Quadrangle deliver written notice of
non-extension to POI pursuant to Paragraph 4 of this letter agreement on
July 30, 2004, August 6, 2004 or August 13, 2004.  Under no circumstance shall
the Outside Standstill Period exceed 189 days pursuant to the terms of this
letter agreement.  This letter agreement shall not apply to section 5 of the
Agreement.  Except as otherwise provided herein, the Agreement shall remain in
full force and effect subject to the terms and provisions thereof.

 

3.                                       Notwithstanding anything to the
contrary contained herein, (a) in the event that POI Acquisition and Quadrangle
deliver written notice of termination to POI pursuant to Paragraph 4 of this
letter agreement, this letter agreement and the Outside Standstill Period shall
terminate effective as of two business days following the date of receipt of
such written notice by POI; and (b) nothing herein shall constitute an amendment
or waiver of the termination provisions of clause (ii) of section 3 of the
Agreement.

 

4.                                       Any written notice to be given pursuant
to this letter agreement by POI Acquisition and Quadrangle shall be sufficiently
given if sent by overnight delivery service or by facsimile transmission, with
receipt confirmed, as follows:

 

Protection One, Inc.
4221 W. John Carpenter Freeway
Irving, Texas, 75063
Attn: J. Eric Griffin, General Counsel
Facsimile: (972) 916-6195

 

with a copy to:

 

Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, Illinois 60601
Attn: Anup Sathy
Facsimile: (312) 861-2200

 

5.                                       This letter agreement may be executed
in counterparts.  Please confirm your agreement with the foregoing by signing
and returning to the undersigned the duplicate copy of this letter agreement
enclosed herewith.

 

*       *       *       *

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

POI ACQUISITION, L.L.C.

 

 

By:

/s/ David A. Tanner

 

Name: David A. Tanner

Title:

 

QUADRANGLE MASTER
FUNDING LTD

 

 

By:

/s/ Michael Weinstock

 

Name: Michael Weinstock

Title:

 

--------------------------------------------------------------------------------


 

Agreed as of the date first written above:

 

PROTECTION ONE ALARM
MONITORING, INC.

 

 

By:

/s/ Darius G. Nevin

 

Name: Darius G. Nevin

Title: Executive Vice President and Chief Financial Officer

 

 

PROTECTION ONE, INC.

 

 

By:

/s/ Darius G. Nevin

 

Name: Darius G. Nevin

Title: Executive Vice President and Chief Financial Officer

 

 

NETWORK MULTI-FAMILY
SECURITY CORPORATION

 

 

By:

/s/ Steve Williams

 

Name: Steve Williams

Title: President

 

--------------------------------------------------------------------------------